 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 726 
In the House of Representatives, U. S.,

September 10, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 965) to amend the Chesapeake Bay Initiative Act of 1998 to provide for the continuing authorization of the Chesapeake Bay Gateways and Watertrails Network.  
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 965) to amend the Chesapeake Bay Initiative Act of 1998 to provide for the continuing authorization of the Chesapeake Bay Gateways and Watertrails Network.  All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI.  The bill shall be considered as read.  All points of order against provisions in the bill are waived.  The previous question shall be considered as ordered on the bill, and any amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; (2) the amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Bishop of Utah or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
